                                                                 U.S. Department of Justice
            [Type text]
                                                                 United States Attorney
                                                                 Southern District of New York
                                                                 86 Chambers Street
                                                                 New York, New York 10007



                                                             June 17, 2021

            By CM/ECF

            Honorable Sarah L. Cave
            United States Magistrate Judge
            United States Courthouse
            500 Pearl St.
            New York, NY 10007-1312

               Re:        Gladys Rosario v. Commissioner of Social Security, 1:20-cv-7749-SLC

            Dear Judge Cave:

            This Office represents Andrew Saul, the Commissioner of Social Security (Commissioner) in the
            above-referenced action pursuant to 42 U.S.C. § 405(g), challenging a decision by the
            Commissioner to deny plaintiff’s application for program benefits. The Commissioner is to file
            a cross-motion for judgment on the pleadings by June 21, 2021. The undersigned respectfully
            requests a 7-day extension of this deadline to June 28, 2021, to file the cross-motion.

            This is the Commissioner’s first request for an extension of the deadline to file this cross-motion
            for judgment on the pleadings. The extension is necessary due to multiple coinciding deadlines
            as well as the newly recognized Juneteenth federal holiday.

            The undersigned affirms that opposing counsel consents to the requested extension.

            Thank you for Your Honor’s consideration.

                                                          Respectfully submitted,
Defendant's letter-motion requesting an extension
of the social security briefing schedule (ECF No. 17)     AUDREY STRAUSS
is GRANTED. Defendant's cross-motion shall be             Acting United States Attorney
filed by June 28, 2021, and any reply memorandum
shall be filed by July 19, 2021.                  By:     /s/ Michael P. Corona
                                                          Michael P. Corona
The Clerk of Court is respectfully directed to close      Special Assistant United States Attorney
ECF No. 17.                                               c/o Social Security Administration
                                                          Office of General Counsel
SO ORDERED 6/18/2021                                      26 Federal Plaza, Room 3904
                                                          New York, NY 10278
                                                          Tel.: (212) 264-2362
                                                          Fax: (212) 264-6372
                                                          michael.corona@ssa.gov
